 

Case 7:20-cv-00256-VB Document 28 Filed 04/12/21:.Page -4A:0ftbsesese
|

i
HCALDLY FILED |

   
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wana nen nn een ee nee ee eee neem x h
ANNE SAVOYE, St
Plaintiff, :
Vv. : ORDER OF DISMISSAL
METRO-NORTH COMMUTER RAILROAD - : 20 CV 256 (VB)
COMPANY, :
Defendant. ;
ween eee ene ene enero cere nen ee ene nenneenennes x

The Court has been advised that the parties have reached a settlement in principle in this
case. Accordingly, it is hereby ORDERED that this action is dismissed without costs, and
without prejudice to the right to restore the action to the Court’s calendar, provided the
application to restore the action is made by no later than May 12, 2021. To be clear, any
application to restore the action must be filed by May 12, 2021, and any application to restore the
action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.

Dated: April 12, 2021

White Plains, NY
SO ORDERED:

\iulut

Vincent L. Briccetti
United States District Judge

 
